               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
AUTO EQUITY LOANS OF                     :     Civil No. 1:19-CV-1590
DELAWARE, LLC,                           :
                                         :
            Plaintiff,                   :
                                         :
            v.                           :
                                         :
JOSH SHAPIRO, in his official            :
capacity as Attorney General for the     :
Pennsylvania Commonwealth,               :
                                         :
            Defendant.                   :     Judge Sylvia H. Rambo

                             MEMORANDUM
      Before the court are Defendant Josh Shapiro’s Motion for Judgment on the

Pleadings (Doc. 58) and Plaintiff Auto Equity’s Motion for Partial Judgment on the

Pleadings (Doc. 60). For the reasons outlined below, the court will deny Plaintiff’s

motion and grant Defendant’s motion in part.

      I.    BACKGROUND

      Plaintiff Auto Equity Loans of Delaware, LLC is a company based in

Delaware that provides car loans to individuals with car title serving as security.

Plaintiff alleges that its sole contacts with Commonwealth of Pennsylvania are

“Pennsylvania borrowers choos[ing] to travel into a state where Auto Equity

operates to obtain a loan,” as well as those that are incidental to its “general

marketing efforts or to loan agreements that were executed outside of Pennsylvania

and governed by the law of Delaware.” (Doc. 9, p. 2.)

                                         1
      On August 7, 2018, Defendant Josh Shapiro, in his official capacity as the

Pennsylvania Attorney General, sent a letter to Plaintiff expressing concern that it

was providing loans to Pennsylvania residents with interest rates that exceeded the

maximum allowed by Pennsylvania law and explaining the Attorney General’s

position that Pennsylvania applied regardless of Plaintiff’s physical location. (Doc.

9-1, p. 2.) On August 15, 2018, Defendant sent a follow-up letter to Plaintiff that

requested information and documents but also made clear that Defendant was not

acting pursuant to a formal administrative subpoena. (Doc. 9-1.)

      On September 24, 2018, Plaintiff initiated an action against Defendant in the

United States District Court for the District of Delaware. (Doc. 1.) The core of

Plaintiff’s First Amended Complaint is that it operates exclusively in Delaware and

that the Attorney General’s attempted enforcement of Pennsylvania law against it

violates the Interstate Commerce Clause and Due Process Clause of the United

States Constitution. Plaintiff alleges that it is in fear of pending enforcement

proceedings given the Attorney General’s history of filing actions against similar

entities. It accordingly requests an “injunction barring the Attorney General from

taking any further action against Auto Equity,” and a declaration “that the Attorney

General has no authority to enforce against Auto Equity . . . any . . . laws or

regulations that the OAG is empowered to administer and enforce.” (Id., pp. 11, 12.)




                                         2
      On January 24, 2019, Defendant filed a Motion to Dismiss Plaintiff’s

Amended Complaint or Alternatively for Transfer of Venue, arguing, among other

things, that Plaintiff’s claims were not ripe and should be properly heard in the

Middle District of Pennsylvania. (Doc. 10.) On September 3, 2019, the District of

Delaware granted the motion in part, transferring the case to this court and ruling

that Plaintiff’s sole ripe claim was whether “Defendant’s authority even to

investigate Plaintiff” was unconstitutional.     (Doc. 16, p. 9 (citing Marathon

Petroleum Corp. v. Sec. of Fin. Of Del., 876 F.3d 481, 498-99 (3d Cir. 2017).) In

support of its ripeness ruling, the District Court expressed agreement with Plaintiff’s

argument that its claims “raise predominantly legal question that this Court can

answer decisively without the need for much, if any, further factual development.”

(Doc. 16, p. 11.) On September 16, 2019, the case was transferred to this court.

      After transfer, the Attorney General moved this court to reconsider the District

of Delaware’s denial of its motion to dismiss. On February 6, 2020, the court denied

the motion. On September 9, 2020, Defendant filed a motion for judgment on the

pleadings primarily arguing that the court should abstain pursuant to the Younger

abstention doctrine due to a pending state court proceeding. On January 21, 2021,

the Attorney General filed a letter with the court contending that Plaintiff failed to

comply with discovery and requesting a conference to resolve the issue.




                                          3
      On January 26, 2021, the court denied Defendant’s motion to abstain and

directed the parties to move for partial judgment on the pleadings regarding the

constitutionality of the Attorney General’s attempt to investigate purported

violations of Pennsylvania law by Delaware-based business activities. (Doc. 57.)

The court did not instruct the parties to brief the question of whether the potential

enforcement of Pennsylvania’s usury law against Defendant was constitutional, as

the issue was not, and is not, yet ripe.

      On February 16, 2021, the parties submitted their motions for judgment on

the pleadings. (Docs. 58, 60.) Both parties subsequently filed opposition briefs

(Docs. 62, 63) and reply briefs (Docs. 67, 68), and the Attorney General submitted

a brief written by the Delaware Attorney General arguing that Plaintiff’s position

would threaten the broad investigative powers to which attorneys general are entitled

(Doc. 68-1). This matter is thus ripe for review.

      II.    STANDARD OF REVIEW

      “After the pleadings are closed—but early enough not to delay trial—a party

may move for judgment on the pleadings.” FED. R. CIV. P. 12(c). As the Third

Circuit has explained:

             A motion for judgment on the pleadings under Rule 12(c)
             is analyzed under the same standards that apply to a Rule
             12(b)(6) motion. Consequently, the court must view the
             facts presented in the pleadings and the inferences to be
             drawn therefrom in the light most favorable to the
             nonmoving party, and may not grant the motion unless the
                                           4
             movant clearly establishes that no material issue of fact
             remains to be resolved and that he is entitled to judgment
             as a matter of law. Thus, in deciding a motion for
             judgment on the pleadings, a court may only consider the
             complaint, exhibits attached to the complaint, matters of
             public record, as well as undisputedly authentic
             documents if the complainant's claims are based upon
             these documents.

Wolfington v. Reconstructive Orthopaedic Assocs. II PC, 935 F.3d 187, 195 (3d Cir.

2019) (internal quotations omitted).

      III.   DISCUSSION

      Under Article I, Section 8, Clause III of the United States Constitution,

Congress has the authority to “regulate Commerce . . . among the several States.”

This section has been read by the United States Supreme Court to create “a judicial

power to invalidate state laws that interfere improperly with interstate commerce,”

a doctrine referred to as the dormant Commerce Clause. A.S. Goldmen & Co. v. N.J.

Bureau of Sec., 163 F.3d 780, 784 (3d Cir. 1999). “The modern law of what has

come to be called the dormant Commerce Clause is driven by concern about

‘economic protectionism—that is, regulatory measures designed to benefit in-state

economic interests by burdening out-of-state competitors.’” Dept. of Revenue of Ky.

v. Davis, 553 U.S. 328, 337-38 (2008) (quoting New Energy Co. of Ind. v. Limbach,

486 U.S. 269, 273-74 (1988)).

      Here, Plaintiff argues that the Attorney General’s investigation violates the

dormant Commerce Clause because Pennsylvania’s usury statute, which serves as
                                         5
the basis for the investigation, can never, under any circumstances, be

constitutionally enforced against Plaintiff as an out-of-state entity.1 Even assuming

Plaintiff’s reading of the dormant Commerce Clause is correct, this argument is not

persuasive, as the Attorney General is entitled to investigate and test Plaintiff’s claim

that no part of the company’s loan transactions took place in Pennsylvania. Holding

otherwise would require the Attorney General to simply assume the truth of

Plaintiff’s averments that it has no relevant contacts with Pennsylvania and defer to

Plaintiff’s legal position regarding the type of conduct that may be regulated in

conformance with the dormant Commerce Clause.2 As the United States Supreme

Court has explained, the “very purpose” of an investigation “is to discover and

procure evidence, not to prove a pending charge or complaint, but upon which to

make one if. . . .the facts thus discovered should justify doing so.” Okla. Press Pub.

Co. v. Walling, 327 U.S. 186, 201 (1946).3


1
        Defendant’s motion also argues that its investigation of Plaintiff does not offend the Due
Process Clause. A review of Plaintiff’s briefing and pleadings, however, shows that it is not
alleging that Defendant’s investigation itself offends the Due Process Clause, only that the
enforcement of Pennsylvania’s usury statute against Plaintiff would offend the Due Process
Clause. As such, the only constitutional issue before the court is whether the investigation of
Plaintiff would violate the dormant Commerce Clause.
2
        The court does not find Midwest Title Loans, Incorporated v. Mills, 593 F.3d 660 (7th Cir.
2010) persuasive under the circumstances, particularly considering the Seventh Circuit’s explicit
acknowledgment that the Third Circuit would likely have reached a different conclusion. See id.
at 667 (rejecting Instructional Sys., Inc. v. Comput. Curriculum Corp., 35 F.3d 813 (3d Cir. 1994)).
3
        Plaintiff contends that the narrowness of the Attorney General’s investigation demonstrates
that the information being sought, even if acquired, would be insufficient to prove that Plaintiff
engaged in actionable conduct in Pennsylvania. It is not the province of the court, however, to
predict information that may be acquired during the course of an investigation and it would be
                                                 6
       Plaintiff is emphatic that all aspects of its lending transactions took place

entirely in Delaware, and the court agrees that “the Commerce Clause precludes the

application of a state statute to commerce that takes place wholly outside of the

State’s borders.” Instructional Sys., Inc., 35 F.3d at 824 (emphasis added) (quoting

Healy v. Beer Institute, 491 U.S. 324, 336 (1989)). But Plaintiff presents no

persuasive authority that would bar the Attorney General from investigating the

scope and extent of its conduct to determine whether its representations are accurate

and whether the application of Pennsylvania law is appropriate. It would be improper

for the court to usurp the Attorney General’s investigatory authority with civil

factfinding and injunctive relief at this stage, just as it would be premature for the

court to weigh in on constitutional questions regarding the potential outcome of the

investigation and theoretical enforcement of Pennsylvania usury law. Plaintiff’s

claim that the Attorney General’s investigation is unconstitutional is therefore

dismissed with prejudice, and because this eliminates Plaintiff’s only claim that is

ripe at this time, this action will otherwise be dismissed without prejudice.4



inappropriate for the court to weigh in on potential enforcement questions based on the perceived
scope of an investigation.
4
        Plaintiff suggests that its constitutional challenge to the enforcement of Pennsylvania’s
usury statute is ripe because the investigation presents a threat of enforcement. The authority
Plaintiff relies upon, however, concerns a First Amendment challenge to the constitutionality of a
statutory regime itself, not its application under a factually-disputed context. See, e.g., Free
Speech Coalition v. Att’y Gen. U.S., 825 F.3d 149, 153-54 (3d Cir. 2016) (“Plaintiffs are suffering
real costs as a condition of compliance with a regulation that they urge is unconstitutional.”);
Lozano v. City of Hazleton, 620 F.3d 170, 185 (3d Cir. 2010) (“Lozano and Espinal are direct
                                                7
       IV.     CONCLUSION

       For the reasons outlined above, the court will grant Defendant’s motion for

judgment on the pleadings in part and deny Plaintiff’s motion for judgment on the

pleadings. The court will accordingly dismiss Plaintiff’s challenge to Defendant’s

investigation with prejudice and dismiss the remainder of its claims without

prejudice.

                                                               s/Sylvia H. Rambo
                                                               United States District Judge

Dated: June 30, 2021




targets of an ordinance that they allege to be unconstitutional.”). Here, Plaintiff does not challenge
Pennsylvania’s usury statute itself but rather argues that its application to Plaintiff under particular
circumstances would be unconstitutional.

                                                   8
